October 4, 2016Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Advantage Funds, Inc.-Dreyfus Opportunistic Small Cap Fund-Dreyfus Technology Growth Fund -Dynamic Total Return Fund1933 Act File No.: 33-510611940 Act File No.: 811-7123CIK No.: 0000914775Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses for the above-referenced funds, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 131 to the Registration Statement, electronically filed with the Securities and Exchange Commission on September 29, 2016.Please address any comments or questions to my attention at 212-922-7192.Sincerely,/s/ Talia DelgadoTalia DelgadoSenior Paralegal
